Citation Nr: 0014609	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 33A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, 
Washington


THE ISSUE

Entitlement to payment of the cost of unauthorized medical 
services rendered at St. Peter's Hospital from April 8, 1998 
to April 14, 1998. 


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 determination by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Seattle, Washington, which denied the veteran's claim for 
payment of medical expenses incurred at St. Peter's Hospital 
in April 1998.

The veteran was assigned a total disability rating based upon 
individual unemployability due to service-connected 
disability in August 1989. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the VAMC.

2.  The veteran was assigned a total disability rating based 
upon individual unemployability due to service-connected 
disability in August 1989.

3.  The hospitalization of the veteran in April 1998 at St. 
Peter's Hospital was necessitated by a medical emergency; a 
VA or other Federal medical facility was not feasibly 
available.


CONCLUSION OF LAW

The criteria for payment of the medical expenses incurred in 
connection with hospitalization and treatment of the veteran 
at St. Peter's Hospital, Olympia, Washington, from April 8, 
1998 to April 14, 1998, have been met.  38 U.S.C.A. §§ 1710, 
1728, 5107 (West 1991); 38 C.F.R. § 17.120 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reveals that an August 1989 rating 
decision granted a total disability rating based upon 
individual unemployability due to service-connected 
disability.

An April 7, 1998 emergency room report from Providence 
Hospital notes that the veteran was admitted for treatment 
following a suicide attempt.  The record indicates that the 
veteran became despondent after drinking, and pulled out a 
gun as the police arrived.  He was shot from behind by a 
police officer using a 12-gauge shotgun loaded with rubber 
pellets.  The force of the shot threw the veteran from his 
porch to the ground.  He was taken to the hospital for 
evaluation.  An examination was performed for 
screening/medical clearance for involuntary admission to the 
psychiatric unit at St. Peter's Hospital for "attempted 
suicide and acute depression by seemingly wanting to be shot 
by local police."  The diagnostic impression was attempted 
suicide, ethanol usage, and depression.  The veteran was 
subsequently transferred to St. Peter's Hospital by police 
for involuntary admission to the psychiatric ward.

An April 8, 1998 VAMC record indicates that the Thurston 
County MHP called to inform the VA that he was detaining the 
veteran on a 72-hour hold.  A Report of Contact notes that a 
physician from St. Peter's Hospital called the VAMC later 
that day to report that the veteran was admitted to the 
facility for treatment of depression and suicidal ideation.  
The record indicates that the VAMC refused to admit the 
veteran based on his hold status.
 
A Discharge Summary from St. Peter's Hospital notes that the 
veteran was admitted for psychiatric hospitalization on an 
involuntary basis on April 8, 1998, after he held a gun to 
his head, and subsequently discharged the weapon into a 
neighboring house.  The record indicates that he was 
incapacitated by a SWAT team, but remained actively suicidal.  
He was subsequently transported to the hospital by police for 
psychiatric treatment.  The veteran gave a long history of 
depression and anxiety, and indicated that episodic alcohol 
binges severely affected his life.  He explained that he was 
drinking earlier that day, and became acutely suicidal after 
arguing with his wife.  He then threatened himself with a 
handgun, and fired it into a neighboring house.  The veteran 
was released from care on April 14, 1998.  The discharge 
diagnoses were AXIS I: Depression, not otherwise specified, 
with suicidal gesture, alcohol dependence, and PTSD by 
history.  AXIS II: Personality disorder, not otherwise 
specified.  AXIS III: Chronic health problems.  AXIS IV: 
Moderate to severe stressors.  AXIS V: Current Global 
Assessment of Functioning (GAF) score of 55, past year 65.

In April 1998 correspondence, the VAMC advised St. Peter's 
Hospital that the veteran was not eligible for payment of the 
cost of the unauthorized medical services at the facility 
because treatment was for a nonservice-connected condition.

Later that month, Providence Hospital filed a Claim for 
Payment of Cost of Unauthorized Medical Services (VA Form 10-
583) for emergency room treatment provided on April 7, 1998.  
This claim was subsequently granted by the VAMC.

The VAMC forwarded a copy of VA Form 10-583 to St. Peter's 
Hospital in May 1998.

St. Peter's Hospital filed a Claim for Payment of Cost of 
Unauthorized Medical Services in October 1998, and attached 
an invoice showing an outstanding balance of $5,915.38.  The 
VAMC denied the claim later that month, on the basis that VA 
facilities were feasibly available and not utilized.  The 
veteran filed a notice of disagreement (NOD) with this 
decision in October 1998.  Therein, he explained that he was 
involuntarily committed to St. Peter's Hospital on April 8, 
1998, after a representative from Cascade Mental Health Care 
was advised that the VAMC would not admit him for treatment. 

An October 1998 report from Cascade Mental Health Care 
confirms that the veteran was involuntarily detained to St. 
Peter's Hospital after the agency was advised by the VAMC 
that it could not take an involuntary patient during the 
initial 72 hour detention phase.

In a December 1998 statement of the case, the VAMC cited the 
provisions of 38 U.S.C.A. § 1710(g) for the proposition that 
the Secretary was not required to furnish care to a veteran 
when a state or local government had a legal obligation to 
provide care in a state hospital.  The VAMC further commented 
that "the VA facility may determine it is not able to 
provide appropriate care."  The denial of the claim was 
continued.

The veteran submitted a substantive appeal (VA Form 9) in 
January 1999, perfecting his appeal.  He maintained that he 
requested to be transferred to the VAMC for treatment, but 
was told that the facility "had no room."

Analysis

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance is necessary to comply 
with the duty to assist required by law.  Id.

38 U.S.C.A. § 1728(a) states, in pertinent part, that VA may 
reimburse veterans entitled to hospital care under Chapter 17 
for the reasonable value of such care from sources other than 
VA where: (1) such care was rendered in a medical emergency 
of such a nature that delay would have been hazardous to life 
or health; (2) care was rendered for an adjudicated service-
connected disability, a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability; and (3) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise 
or practical.

In any case where reimbursement would be in order under 
subsection (a), the Secretary may, in lieu of reimbursing a 
veteran, make payment of the reasonable value of care or 
services directly to the hospital or other health facility 
furnishing the care.  38 U.S.C.A. § 1728(b).

The initial question presented under Section 1728 is whether 
the veteran was in fact entitled to hospital care under 
Chapter 17 of the United States Code.  Basic eligibility for 
hospital care by VA is governed under Section 1710 of the 
United States Code.  38 U.S.C.A. § 1710(a)(1) states that VA 
shall furnish hospital care which the VA determines is needed 
to any veteran for a service-connected disability, or to any 
veteran who has a service-connected disability rated at 50 
percent or more.  As the veteran has been assigned a total 
disability rating based upon individual unemployability due 
to service-connected disability, and is in receipt of a 70 
percent schedular evaluation for service-connected PTSD, he 
met this criterion and was entitled to hospital care under 
Chapter 17.  

The next requirement for reimbursement by VA of unauthorized 
medical expenses is that such care was rendered in a medical 
emergency of such a nature that delay would have been 
hazardous to life or health.  In this regard, the Board notes 
that following an examination in the emergency room of 
Providence Hospital, it was determined that the veteran 
should be transferred by local police to the psychiatric unit 
at St. Peter's Hospital for involuntary admission.  Under 
such circumstances, there can be no question that the 
veteran's admission to St. Peter's Hospital was emergent in 
nature. 

The next requirement for VA payment of unauthorized medical 
expenses at a non-VA facility is that such care was rendered 
to a veteran in need thereof for an adjudicated service-
connected disability, a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  As noted above, the veteran 
has been assigned a total disability rating based upon 
individual unemployability due to service-connected 
disability.

The final requirement under Section 1728 is that VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  This is the only 
precondition for VA payment of unauthorized medical services 
which is problematic in its application to the facts 
presented in the present case.  A determination as to whether 
VA or Federal medical facilities were feasibly available 
ordinarily involves consideration of factors such as the 
urgency of the veteran's condition, the relative distance to 
the closest VA or Federal medical facility, and the nature of 
the treatment needed.  

Prior to the veteran's commitment to St. Peter's Hospital, 
the Thurston County MHP advised the VAMC that the veteran had 
to be detained for treatment of depression and suicidal 
ideation.  The VAMC refused to admit the veteran because of 
his "hold" status, and he was subsequently admitted to St. 
Peter's Hospital for treatment.  These facts demonstrate that 
although a specific attempt was made to use VA facilities for 
treatment of the veteran, the attempt to use them beforehand 
expressly was rejected.  Accordingly, they were not 
"feasibly available."  Under the circumstances, it would 
not have been practical to have expected the veteran himself 
to have requested VA treatment.  Based on the foregoing, the 
Board concludes that a VA or Federal medical facility was not 
feasibly available under the governing law and regulations.

The Board acknowledges that 38 U.S.C.A. § 1710(h) (formerly 
(g)) provides that nothing in the Code provisions governing 
basic eligibility for hospital care requires VA to furnish 
care to a veteran to whom another agency of Federal, State or 
local government has a duty under law to provide care in an 
institution of such government.  However, that section simply 
provides that if the State of Washington has a duty under law 
to provide an individual care in one of its own medical 
facilities, the Secretary is not required to furnish the same 
care in a VA facility.  Section 1710 governs whether or not a 
veteran has basic eligibility for VA care.  It does not 
govern the issue of whether or not VA may be authorized to 
pay the cost or expenses associated with hospitalization at a 
non-VA facility; that issue is governed by the provisions of 
38 U.S.C.A. § 1728. 

The Board is aware that there is a policy guideline found in 
VA Manual M-1, Part 1, Chapter 4, paragraph 4.23, which 
provides that veterans in the custody of civil authorities 
"may be accepted for hospital and domiciliary treatment by 
the VA only when released by an authorized official under 
circumstances where there is no obligation placed on VA to 
exercise custodial restraint or assure the veteran's return 
to custody upon completion of treatment."  However, the 
guideline further specifically recognizes that a veteran in 
the custody of civil authorities "does not forfeit any right 
to hospital or domiciliary care by VA."  Thus, while the 
veteran was in an involuntary "hold" status during the 
hospitalization in question, which would ordinarily preclude 
his actually being accepted for treatment at a VA facility, 
he nonetheless retained basic eligibility to VA hospital care 
under Chapter 17, and was therefore basically eligible for 
the benefits provided under 38 U.S.C.A. § 1728.  The Board 
does not question the wisdom or reasonableness of the manual 
provision.  The manual provision, however, must be 
subordinate to the applicable laws and regulations governing 
the issue presented in this case.  To the extent that the 
manual provisions constitute substantive rules they may be 
invalid if not promulgated in accordance with the 
Administrative Procedure Act (APA).  See VAOPGCPREC 7-92 
(O.G.C. Prec. 7-92) which noted that the Veterans' Judicial 
Review Act, Pub. L. No. 100-687, Div. A, Title I, § 
102(a)(1), 102 Stat. 4106 (1988), made VA's compliance with 
the APA rulemaking mandatory.  Therefore, the determination 
that the VA facilities were not "feasibly available" was 
grounded in policy guidelines outside the mantel of legal 
authority and the Board can not sustain such an outcome.

Accordingly, the Board concludes that payment of the medical 
expenses incurred in connection with hospitalization and 
treatment of the veteran at St. Peter's Hospital, Olympia, 
Washington, from April 8, 1998 to April 14, 1998, is 
warranted. 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to payment of the cost of unauthorized medical 
services at St. Peter's Hospital, Olympia, Washington, from 
April 8, 1998 to April 14, 1998, is granted. 


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

